Citation Nr: 1811138	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  13-03 691A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for residuals of bilateral bunionectomy.

2.  Entitlement to an evaluation in excess of 30 percent for vascular and tension headaches prior to September 21, 2016.

3.  Entitlement to an evaluation in excess of 50 percent for vascular and tension headaches from September 21, 2016.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Gabay, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from March 1989 to March 1993.

The matters of bunionectomy residuals and headaches come before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in Houston, Texas.

The matter of TDIU comes before the Board from a November 2016 rating decision of the Houston RO, which denied the claim.


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's residuals of bilateral bunionectomy have been manifested by pain, tenderness, burning, and swelling, but not the complete loss of use of the foot.

2.  Prior to September 21, 2016, the Veteran's vascular and tension headaches were not shown to have been productive of very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

3.  From September 21, 2016, the Veteran's vascular and tension headaches are characterized by frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

4.  The probative evidence of record indicates the Veteran's service-connected disabilities preclude her from securing and following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for residuals of bilateral bunionectomy have not been met.  38 U.S.C. § 1155, 5107(b) (2012); 38 C.F.R. § 4.71a, Codes 5280, 5284 (2017).

2.  Prior to September 21, 2016, the criteria for an disability rating in excess of 30 percent for the Veteran's vascular and tension headaches have not been met.  38 U.S.C. § 1155, 5107; 38 C.F.R. §§ 4.2, 4.124a, Diagnostic Code 8100 (2017).

3.  From September 21, 2016, the criteria for a disability rating in excess of 50 percent rating for the Veteran's vascular and tension headaches have not been met.  38 U.S.C. § 1155, 5107; 38 C.F.R. §§ 3.321, 4.2, 4.124a, Diagnostic Code 8100.

4.  The criteria for TDIU are met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Ratings

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2017).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).

When assigning a disability rating, the Board must consider the potential application of any applicable regulation governing VA benefits, whether or not raised by the veteran, as well as the entire history of the disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  If there is a question as to which percentage rating should apply, the higher one will be assigned if the disability picture more nearly approximates the required criteria for that rating.  38 C.F.R. § 4.7.

Evaluating the same disability or manifestation under different diagnoses and using manifestations not resulting from service-connected disease or injury must be avoided.  38 C.F.R. § 4.14 (2014).  If, however, multiple diagnostic codes each require "distinct and separate" symptomatology that does not duplicate or overlap with symptomatology required in the other diagnostic codes, a veteran may be awarded multiple ratings for the distinct symptomatology.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

I. Residuals of Bilateral Bunionectomy

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40   allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

The Veteran's residuals of bilateral bunionectomy is currently evaluated as 30 percent disabling under Diagnostic Code 5280-5284.  Herein, the Veteran asserts that he is entitled to a 40 percent evaluation.

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  In the selection of code numbers assigned to disabilities, injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  With injuries and diseases, preference is to be given to the number assigned to the injury or disease itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen.  38 C.F.R. § 4.27 (2017).  In this case, the rating schedule does not provide a specific diagnostic code for residuals of bilateral bunionectomy, so the Veteran's condition has been rated analogously under Diagnostic Codes 5280 for unilateral hallux valgus and 5284 for foot injuries, other.

Under Diagnostic Code 5280, a 10 percent disability rating is warranted for unilateral hallux valgus, if severe, equivalent to amputation of the great toe or if operated upon with resection of the metatarsal head.  38 C.F.R. § 4.71a, Diagnostic Code 5280.

Diagnostic Code 5284 provides the rating criteria for foot injuries.  A moderate foot injury warrants a 10 percent disability evaluation.  A moderately severe foot injury warrants a 20 percent disability evaluation and a severe foot injury is assigned a 30 percent disability evaluation.  

A 40 percent disability evaluation will be assigned for actual loss of use of the foot.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  

The Board observes that the words "moderate," "moderately severe," and "severe" are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6 (2014).

In an August 2012 statement, the Veteran asserted that her bunionectomy residuals have worsened.  She stated that she cannot wear shoes for extended periods of time, as her feet swell, and her toes numb, tingle, and burn.

The Veteran underwent a VA examination in July 2014, during which the examiner noted a 1992 diagnosis of hallux valgus and an April 2014 diagnosis of Morton's neuroma.  The examiner noted bunion surgery in 1992.  The Veteran complained of pain, tingling, and burning in both feet.  The feet were tender to pressure.  The Veteran reported functional loss in the form of limited ability to stand or walk due to increased bilateral foot pain.  Examination revealed pain on weight-bearing with both feet.  Imaging studies revealed no arthritis.  

The examiner opined that the Veteran's current symptoms were not attributable to residuals of bunionectomy, but rather to Morton's neuroma.

The Veteran underwent another VA examination in August 2016, during which the examiner noted a diagnosis of status post-bunionectomy and left scar tissue removal with residual pain.  The Veteran reported having surgery to remove scar tissue in 2014, but since that time, she states her condition has worsened.  She describes constant sharp pain in the feet.  The Veteran described functional loss in that she is unable to wear closed-toe shoes and unable to stand or ambulate for extended periods of time.  The examiner noted mild or moderate symptoms associated with hallux valgus, for which the Veteran had surgery in 1992 and 2014.  Residual symptoms from the Veteran's surgeries were found to be pain, swelling, and limited ability to bear weight.  Examination revealed bilateral pain on movement, pain on weight-bearing, swelling, disturbance of locomotion, and interference with standing, as well as pain on non-weight-bearing in the left foot.  Repetitive use testing revealed increased pain and swelling and decreased ability to bear weight in the bilateral feet.  The examiner indicated that the Veteran's condition was not so severe that no effective functions remain other than what would be equally served with amputation with prosthesis.

Based on the above, as well as a review of the VA medical examinations, the Board finds that the Veteran's residuals of bilateral bunionectomy is adequately rated.  At the outset, a 10 percent evaluation is the highest rating available under Diagnostic Code 5280, and as such a higher evaluation is not available for hallux valgus.  Further, medical evidence of record does not demonstrate that hallux valgus has resulted in a resection of a metatarsal head or any findings equivalent to amputation of the great toe.  Therefore, the Board finds that Diagnostic Code 5280 does not assist the Veteran in obtaining a higher disability rating.

In an effort to afford the Veteran the highest possible rating, the Board has considered the Veteran's disability under all other potentially-applicable diagnostic codes.  The evidence does not indicate the presence of pes planus, weak foot, claw foot, anterior metarsalgia, hallux rigidus, hammertoes, or malunion or non-union of the tarsal or metatarsal bones.  Therefore, Diagnostic Codes 5277, 5278, 5279, 5281, 5282, and 5283 are not for application in this case.

Imaging studies did not reveal arthritis to be present in the Veteran's feet, so an evaluation under Diagnostic Code 5003 is not warranted.

Finally, the question remains as to whether a higher disability evaluation may be assigned pursuant to the rating criteria found in Diagnostic Code 5284.  During the appellate period, the record does not suggest that the Veteran's condition approximates a degree of severity that could be categorized as anything greater than severe.  While the VA examinations revealed the Veteran experiences pain, swelling, tenderness, and a limited ability to bear weight, her condition is not so severe that she has lost the actual use of either foot.  Thus, the Board finds the evidence does not suggest the existence of more than severe impairment, and as such, an evaluation in excess of 30 percent is not warranted.  See 38 C.F.R. Part 4, Diagnostic Code 5284.

II. Vascular and Tension Headaches

The Veteran is service-connected for vascular and tension headaches.  Prior to September 21, 2016, the Veteran's disability evaluation for her vascular and tension headaches was 30 percent.  Her evaluation was increased to 50 percent effective September 21, 2016.  Herein, the Veteran asserts her entitlement to a higher rating for both appeal periods.

The Veteran's vascular and tension headaches have been rated under 38 C.F.R. § 4.124a, Diagnostic 8100.  Under 38 C.F.R. § 4.124a, Diagnostic Code 8100, where migraine headaches occur with characteristic prostrating attacks occurring on an average of once a month over the last several months, a 30 percent disability rating is appropriate.  Migraine headaches with very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability warrant a maximum schedular 50 percent disability rating.  Id.  

The rating criteria do not define "severe economic inadaptability;" however, nothing in Diagnostic Code 8100 requires the Veteran to be completely unable to work in order to qualify for a 50 percent rating.  See Pierce v. Principi, 18 Vet. App. 440 (2004).  The Secretary has conceded that the term "productive of economic adaptability" could be read as either "producing" or "capable of producing."  Id. at 445.

a. Prior to September 21, 2016

The Veteran filed for an increased evaluation for her service-connected vascular and tension headaches in July 2012.  In an August 2012 statement, the Veteran indicated having headaches on a regular basis, and described the pain as piercing.

In an August 2012 VA examination, the examiner noted a 1992 diagnosis of tension headaches.  The Veteran described the headaches starting slowly at the posterior neck and radiating to both sides of the head.  She treated the headaches with Ibuprofen.  The pain occurred on both sides of the head, worsened with physical activity, and lasted one to two days.  The examiner noted that the Veteran experienced non-migraine head pain more frequently than once per month.  However, the examiner noted that the Veteran does not have very frequent prostrating and prolonged attacks of non-migraine headaches.  He opined that the Veteran's condition did not impact her ability to work.  As a result of this examination, the Veteran was awarded a 30 percent evaluation for her vascular and tension headaches.

The Board finds that prior to September 21, 2016, the Veteran's vascular and tension headaches were indicative of a 30 percent disability rating, but no higher.  The medical evidence suggests that the Veteran's headaches were not prostrating, and the Board therefore finds that the evidence is insufficient to show that the Veteran's headaches are "completely prostrating."  See Boggs v. West, 11 Vet. App. 334, 344 (1998); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997).  In addition, there is no evidence to show that the headaches are productive of severe economic inadaptability.  In this regard, throughout much of the time on appeal, the Veteran was employed.  There is no medical evidence indicating that her headaches alone significantly affected her employment.  The VA examiner specifically determined that her headaches did not impact his ability to work.

While the Veteran clearly had problems with headaches prior to September 21, 2016, the objective medical evidence is insufficient to show that the Veteran's headaches were of such frequency and severity to meet the criteria for a rating in excess of 30 percent under Diagnostic Code 8100.  Accordingly, the preponderance of the evidence is against a rating in excess of 30 percent.  

b. From September 21, 2016

From September 21, 2016, the Veteran's vascular and tension headaches have been evaluated as 50 percent disabling under Diagnostic Code 8100.  This is the maximum available rating for headaches under Diagnostic Code 8100.  Herein, the Veteran asserts that she is entitled to an extraschedular rating under Diagnostic Code 8100.

In exceptional cases, an extraschedular rating, that is, a rating based on disability factors not considered in the rating schedule, may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Id.

The Veteran underwent a VA examination September 2016, during which the examiner noted a 1989 diagnosis of tension headaches.  The Veteran reported having constant severe headaches on a daily basis.  She stated that the symptoms never go away, and that when the headaches arise, her blood pressure is elevated and she has episodes of nausea, vomiting and sweats, as well as light sensitivity.  She treats the condition with Ibuprofen.  The examiner noted symptoms of constant head pain, pain localized to one side of the head, pain on both sides of the head, nausea, vomiting, sensitivity to light, sensitivity to sound, changes in vision, and numbness on the left side of the face.  The Veteran stated the headaches are constant and last three to four days.  The pain is typically on the left side of the head.  The examiner noted that the Veteran has difficulty focusing during a painful migraine.  The examiner opined that the Veteran is characteristic of prostrating migraine and non-migraine headache pain more frequently than once per month.  As a result of this examination, the Veteran was awarded a 50 percent evaluation for her headaches.

In this case, the Board finds that the symptomatology and impairment caused by the Veteran's headaches are specifically contemplated by the schedular rating criteria.  The schedular rating criteria for migraines specifically provide for disability ratings based on prostrating attacks characteristic of migraines.  In this case, considering the medical evidence from September 21, 2016, the Veteran's disability is manifested by such symptoms.  As noted, these symptoms are part of the schedular rating criteria.  The rating criteria are thus adequate to evaluate the disability, and referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed Cir. 2009).  As such, the Veteran's claim for an increased rating for vascular and tension headaches based on extraschedular evaluation in excess of 50 percent is denied.

TDIU

Entitlement to TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to her age or the impairment caused by any nonservice-connected disabilities.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2017).  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a).

In determining whether the Veteran is eligible to receive TDIU benefits, the Board observes that the Veteran is currently service-connected for the following conditions: insomnia associated with vascular and tension headaches, currently evaluated as 50 percent disabling; vascular and tension headaches, currently evaluated as 50 percent disabling; residuals of bilateral bunionectomy, currently evaluated as 30 percent disabling; painful scars, residuals of a bilateral bunionectomy, currently evaluated as 20 percent disabling; neuroma, right foot, associated with residuals of bilateral bunionectomy, currently evaluated as 10 percent disabling; neuroma, left foot, associated with residuals of bilateral bunionectomy, currently evaluated as 10 percent disabling; and scars, status post bilateral bunionectomy, currently evaluated as noncompensable.  The Veteran's combined disability rating is 90 percent, with a bilateral factor of 5.5 Percent for diagnostic codes 5279, 5279, 5284, 7804.

As such, the Veteran meets the schedular criteria for a TDIU.  See 38 C.F.R. § 4.16(a).  

Having determined that the Veteran met the percentage threshold requirements, the remaining inquiry is whether she was unable to secure or follow substantially gainful occupation as a result of her service-connected disabilities.

In the Veteran's December 2017 claim for TDIU, she noted attending vocational rehabilitation training from January 2015 to July 2017.  However, although she listed an earned income over the past 12 months of $11,333, she indicated that she has not been employed since January 2015.  

During the period in which she last worked, the Veteran indicated that she had trouble coping on the job.  Specifically, in an October 2016 VA Disability Benefits Questionnaire (DBQ), she stated that she was unable to properly function while working at Comcast, which she described as a high-stress environment.  She stated that the added stress aggravated her service-connected vascular and tension headaches, as well as her overall mood and demeanor.  Further, her December 2017 claim for TDIU notes that she missed two months of work as a result of her service-connected conditions.

VA regulations provide that when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The evidence indicates that the Veteran has not worked since January 2015 and that her service-connected conditions had a significant negative impact at her performance at her last job, causing her to miss substantial amounts of time and leading to severe economic inadaptability.

Based on the foregoing, and affording the Veteran the benefit of the doubt, the Board finds that the competent medical evidence of record supports that the Veteran is precluded from engaging in substantially gainful employment as a result of her service-connected disabilities.  Accordingly, the Veteran meets the criteria for an award of TDIU.  See 38 U.S.C. § 1507; 38 C.F.R. § 3.102.  The RO will assign an effective date for the TDIU award when it effectuates this decision.




Duties to Notify and Assist

Neither the Veteran nor her representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

ORDER

An evaluation in excess of 30 percent for residuals of bilateral bunionectomy is denied.

An evaluation in excess of 30 percent for vascular and tension headaches prior to September 21, 2016, is denied.

An evaluation in excess of 50 percent for vascular and tension headaches from September 21, 2016, is denied.

A TDIU is granted.



JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


